Case 1:20-cv-01517-NLH-KMW Document 7 Filed 05/06/20 Page 1 of 3 PageID: 15




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


______________________________
                              :
RAYMOND AIGBEKAEN,            :
                              :
          Plaintiff,          :         Civ. No. 20-1517 (NLH) (KMW)
                              :
     v.                       :                   OPINION
                              :
HURWITZ, et al.,              :
                              :
          Defendants.         :
                              :
______________________________:


APPEARANCE:

Raymond Aigbekaen
94655-379
Fort Dix
Federal Correctional Institution
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640
     Plaintiff Pro se



HILLMAN, District Judge

     Plaintiff Raymond Aigbekaen, an inmate presently

incarcerated at FCI Fort Dix, New Jersey, seeks to bring this

civil action under Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971).        See ECF No. 1

(Complaint).   This Court administratively terminated the

complaint as Plaintiff had not paid the filing fee or submitted
Case 1:20-cv-01517-NLH-KMW Document 7 Filed 05/06/20 Page 2 of 3 PageID: 16



an in forma pauperis application.        ECF No. 5.   Plaintiff has

submitted an in forma pauperis application for the Court’s

consideration.    ECF No. 6.

     Title 28, section 1915 of the United States Code

establishes certain financial requirements for prisoners who are

attempting to bring a civil action in forma pauperis.          Under §

1915, a prisoner seeking to bring a civil action in forma

pauperis must submit an affidavit, including a statement of all

assets and liabilities, which states that the prisoner is unable

to pay the fee.    28 U.S.C. § 1915(a)(1).

     Plaintiff’s in forma pauperis application is incomplete.

ECF No. 6.   He submitted an account statement but no affidavit

as required by 28 U.S.C. § 1915.        Plaintiff must submit either

the $350 filing fee and $50 administrative fee or a complete in

forma pauperis application for the Court’s review before the

Clerk will file the complaint.      Plaintiff does not need to

submit a new account statement; he need only fill out the form

and return it to the Court.

CONCLUSION

     For the reasons set forth above, the Clerk of the Court will

be ordered to administratively terminate this action, without




                                    2
Case 1:20-cv-01517-NLH-KMW Document 7 Filed 05/06/20 Page 3 of 3 PageID: 17



filing the Complaint or assessing a filing fee. 1        The Clerk will

be directed to reopen the matter once Plaintiff submits a new

application.   An appropriate Order follows.


Dated: May 6, 2020                         s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




1 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is
not subject to the statute of limitations time bar if it was
originally submitted timely. See Houston v. Lack, 487 U.S. 266
(1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc.
Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases
and explaining that a District Court retains jurisdiction over,
and can re-open, administratively closed cases).

                                    3
